      Case: 1:19-cv-01509 Document #: 11-2 Filed: 04/19/19 Page 1 of 1 PageID #:48



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 METRO CARDIOVASCULAR
 CONSULTANTS, LTD., individually and                         No. 1:19-cv-01509
 as the representatives of a class of
 similarly situated persons and entities,
                                                         Honorable John R. Blakey
         Plaintiff,

 v.

 NEW LASER SCIENTIFIC, INC.,

         Defendant.


                        ORDER ON CLERK’S ENTRY OF DEFAULT

         Plaintiff, Metro Cardiovascular Consultants, Ltd., by and through its attorney, James C.

Vlahakis, having filed with this Court its Motion for Entry of Default and the Court having

reviewed the same finds:

         1.     Default is entered against the Defendant, New Laser Scientific, Inc.


Dated:

                                              Entered:

                                              /s/ __________________________________
                                              Clerk of the Court




                                                 1
